Citation Nr: 0013944	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-08 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from March 1985 to November 
1986.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  This case was previously before the 
Board in September 1999, at which time it was remanded for 
additional development.  In that decision, the Board held 
that the veteran's claim for service connection was well 
grounded. This issue will therefore be decided on the merits. 
The case is now, once more, before the Board for appellate 
review.


FINDING OF FACT

A chronic low back disability did not have its onset in 
service, and is not related to any incident therein.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran injured his low 
back in March 1986, while lifting a heavy toolbox.  March 
1986 X-rays of the lumbar spine were normal.  The 
intervertebral disc spaces were noted to be preserved, and 
there was no abnormal spondylosis of any vertebral element.

An April 1986 Ambulance Trip Report notes that the veteran 
was lifting boxes when he heard a "squishing sound," and 
felt a sharp pain in the lower back.  The record reflects 
that upon arrival, the veteran was lying in a left lateral 
recumbent position, complaining of right lateral pain in the 
lumbar spine region on palpation.  He was immobilized and 
transported to the emergency room for further evaluation.  
The Emergency Room report notes that the pain was 
nonradiating, worse with motion, and somewhat relieved by 
rest.  Physical examination revealed tenderness over the 
paraspinous muscles without spasm.  Muscle strength was 4-5/5 
with the right greater than the left.  Deep tendon reflexes 
were 2+/4 and equal bilaterally.  Babinski's test was 
negative.  No sensory loss was noted.  An X-ray examination 
of the lumbar spine was normal.  Acute lumbosacral strain was 
diagnosed.

An outpatient treatment record dated the following day notes 
a one-day history of lower back pain.  Objective findings 
include lumbosacral pain with decreased range of motion 
without sensory loss.  Deep tendon reflexes were noted to be 
2+/2+.  The diagnostic impression was musculoskeletal pain.

In June 1986, the veteran again sought treatment for right 
lower back pain.  He gave a history of initially injuring his 
back in March 1986 while lifting, and indicated that he 
reinjured it while doing heavy lifting that morning.  
Physical examination revealed tenderness over the right 
lumbosacral area.  Range of motion was full but tender with 
flexion and extension.  Muscle spasms were noted in the right 
paravertebral musculature.  Lumbosacral strain was diagnosed.  

A June 1986 physical therapy report notes complaints of pain 
in the right lumbosacral area, which began after 
lifting/twisting.  The veteran related that the pain was 
sharp and localized.  He denied parasthesias and 
bowel/bladder difficulties.  The record reports that the 
veteran had been resistant to medication and rest.  Objective 
findings include good spinal motion, and full range of motion 
of the trunk with pain upon extension and left side bending.  
The paravertebral muscle was nontender to palpation.  There 
was tenderness along the L1,2,3 spinous process without 
spasm.  Strength and sensation were noted to be good, and 
gait was within normal limits.  X-rays were normal.  The 
final assessment was probable facet dysfunction.

A physical therapy record dated later that month notes 
complaints of pain in the right lumbosacral, sacral, and 
traverse process.  The report indicates that the veteran was 
showing some improvement with increased motion of vertebra 
(arthrokinematic motion).  

A June 1986 record indicates that the veteran previously 
received physical therapy for cervical strain, and received 
some relief.  The record notes that he returned to physical 
therapy with complaints of thoracic and lumbar pain, and 
received therapy for two weeks.  The report indicates that 
the veteran was resistant to all medication, and continued to 
complain of back and neck pain.  The examiner noted that he 
was "at a loss," and ordered an orthopedic consultation.  

On orthopedic examination, the physician noted that the 
veteran injured his back while lifting in March 1986, and now 
experienced pain over the entire back.  On physical 
examination, range of motion of the lumbosacral spine was 
within normal limits.  There was no atrophy, spasm or 
listing.   The examiner emphasized that the examination was 
"completely within normal limits," and that there were no 
objective deficits.  An X-ray study was normal.  The 
diagnostic assessment was chronic back pain - diffuse, 
nonlocalized, no neurologic deficits.

A July 1986 bone scan was within normal limits.  The veteran 
was placed on a permanent L3 profile as a result of his low 
back pain, and was given the following restrictions: no 
standing longer than 45 minutes without resting, no walking 
greater than two miles, no lifting or carrying greater than 
25 pounds, no ruck sack, no helmet, and no running or 
marching.  The veteran was cleared for sit-ups and push-ups 
at his own pace and number, and walking, cycling and swimming 
were approved.

An August 1986 Medical Evaluation Board examination report 
notes a chief complaint of chronic back pain, diffuse, 
nonlocalized, no neurologic deficit.  The record notes that 
in March 1986, the veteran injured his low back while lifting 
objects at his duty station.  Despite attempts at physical 
therapy, no improvement of this condition was noted.  The 
report indicates that previous physical examinations failed 
to reveal objective findings with respect to all complaints.  

Physical examination revealed erect posture with normal 
primary and secondary spinal curves.  The veteran's gait was 
within normal limits, his pelvis was equal, and leg strengths 
were approximately equal.  Range of motion of the lumbosacral 
spine was within normal limits.  There was no atrophy, spasm 
or listing while observed in the upright, erect position as 
well as the forward bending position.  Motor examination 
revealed 5/5 muscle strength for all muscle groups tested.  A 
sensory examination was normal, and deep tendon reflexes were 
2+ and equal for upper and lower extremities.  There was no 
clonus and no Babinski.  Straight leg raise and Lasegue 
maneuvers were within normal limits.  There was an 
inappropriate response to the flexed thigh maneuver, and hip 
range of motion was within normal limits.  X-rays were 
normal, CBC and erythrocyte sedimentation rate were within 
normal limits, and bone scan showed no significant 
abnormalities.  The final assessment was back pain, chronic, 
diffuse, no neurologic deficit

On separation examination in August 1986, the veteran 
reported recurrent back pain, and indicated that he was 
unable to assume certain positions due to neck and back 
injuries in service.  A diagnosis of low back pain, 
mechanical, was noted.

On VA examination in January 1987, the veteran gave a history 
of injuring his low back in 1986.  He reported that he was 
lifting a heavy toolbox, when he felt sudden pain in the low 
back area.  He stated that he went on Sick Call, and was 
referred to physical therapy.  He was put on light duty, and 
was subsequently given a low back brace, which he was not 
wearing at the time of the examination.  The veteran related 
that his back popped whenever he bent in a certain position, 
and indicated that he had experienced chronic low back pain 
since his injury in service.  He was taking no medication.  

A physical examination revealed no pain on pressure to the 
lumbar spine, no spasm of the lumbar paravertebral muscles, 
and no malalignment of the lumbar spine.  Range of motion of 
the lumbar spine in forward flexion was to 85 degrees, 
extension backwards was to 25 degrees, lateral flexion was to 
25 degrees, and rotation was to 25 degrees.  Deep tendon 
reflexes were 2+ and arterial pulses were 2+.  There was no 
atrophy, weakness, fasciculation or sensory loss.  There were 
equal lengths of the extremities, and equal circumference of 
the thighs and calves at corresponding levels.  Kernig's test 
was negative, and a straight leg raising test was positive at 
82 degrees, bilaterally.  An X-ray of the lumbar spine was 
negative.  The pertinent diagnosis was chronic low back 
strain with negative X-ray. 

A December 1993 record notes that the veteran injured his 
back while lifting heavy rocks at work six weeks earlier.  
The report states that the veteran had experienced "more or 
less chronic back problems on the left side since that 
time."  While the veteran denied radicular pain or leg pain, 
he indicated that he experienced pain in the left posterior 
superior iliac spine area, particularly with sitting or 
certain positions.  Physical examination revealed normal 
curvature of the low back.  Tenderness was noted in the 
posterior superior iliac spine, with a mild amount of 
paraspinal spasm.  Range of motion was full.  While straight 
leg raising caused discomfort in the posterior superior iliac 
spine, there was no radicular pain.  Deep tendon reflexes, 
motor and sensory examinations were intact.  The examiner 
noted that while the X-rays were of "marginal quality," 
they appeared to be normal.  He further stated that there may 
be "a little suggestion of a congenital defect at the L5-S1 
level, but nothing major."  The diagnostic impression was 
fairly typical subacute low back strain from lifting, without 
any evidence of neurological involvement or restricted lumbar 
motion.  The examiner recommended rehabilitation and back 
exercises.  

A February 1994 treatment record notes that while the veteran 
was "doing well with respect to his activities," and was 
doing very well at therapy, he continued to experience 
chronic lumbar back pain.  Range of motion was good, with 
localized tenderness in the L4-1, 5-1 area.  There was no 
radicular pain or leg pain.  X-rays revealed a normal lumbar 
spine, good disc space, and no evidence of any posterior 
element.  An old fracture of the traverse process on the left 
of L1 was noted, and the examiner commented that the etiology 
of the fracture was unknown.  An MRI of the lumbar spine was 
ordered.

A February 1994 MRI study revealed moderate central disc 
herniation at L4-5 with borderline spinal stenosis, and 
moderate disc herniation at L5-S1 centrally.  

In March 1994, the veteran reported "a little more left leg 
pain," and pain down the posterior aspect of the leg.  A 
neurological examination was intact, and straight leg raising 
was positive at approximately 70 degrees.  

An April 1994 report notes that the veteran continued to 
experience periodic back pain which "hasn't really changed 
at all."  The veteran indicated that he would like to return 
to work.  The examiner reported that his job driving a cable 
plow required lifting and digging.  He explained that if the 
veteran was unable to tolerate this activity, he would likely 
have to change jobs.  He released the veteran to light duty 
in May 1994, and to full duty in June 1994.  

An August 1994 record notes a two week history of numbness in 
the dorsum of the veteran's feet.  On physical examination, 
the veteran's neurological examination was intact with the 
exception of the feet.  While there was a little decreased 
sensation over the dorsum of the feet, the examiner could not 
tell if this was absolute.  A "little Tinel's sign" was 
noted over the dorsum branch of the sensory nerve on the 
dorsum of the feet.  

A January 1995 record notes that the veteran had "fairly 
well stabilized" since last seen in August 1994.  While he 
continued to experience periodic left leg pain, some numbness 
in the left foot, and periodic back flare ups, he did not 
experience any "real chronic symptoms other than numbness in 
the left foot."  The veteran was noted to be doing well 
using modified bending and lifting techniques.  Physical 
examination showed some paraspinal tightness, and 
"relatively good range of motion of the lumbar spine."  
Straight leg raising was negative, and slight decreased 
sensation was noted on the L5 nerve root distribution.  The 
physician opined that the veteran had permanent impairment 
related to a herniated L4-5 disc, with a radicular component 
into the left leg.   

In February 1995, the veteran reported that his back had been 
bothering him more recently.  He stated that he experienced 
tingling in his back, and subsequently experienced pain and 
GI symptoms with vomiting and diarrhea, which resolved after 
approximately one day.  The veteran denied neurological 
symptoms, other than occasional pain in the toes.  According 
to the physician, the veteran looked "good" on physical 
examination, and no significant limitation of motion was 
noted.

An April 1995 record notes that the veteran reinjured his 
back at work.  The veteran explained that he was not doing 
any heavy lifting, but his back just started to tighten up on 
him.  Physical examination revealed some paraspinal 
tightness, and pain with extension from a flexed position.  
Normal curvature was noted.  Neurological examination was 
intact.  

A May 1995 Emergency Room Report notes that the veteran 
presented with back pain radiating into the right buttocks 
region.  The veteran reported that he bent over to lift a 
hitch at work two days earlier and experienced back pain, 
which continued to increase in severity.  Physical 
examination was remarkable for lumbar muscle tenderness on 
the right side.  Right sciatic notch tenderness was also 
noted.  Lower extremity reflexes were +2 and symmetric.  
Babinski's was downgoing.  Station and gait were normal.

A June 1995 record indicates that the veteran secured a new 
job changing trailer hitches, which required less lifting 
than his previous employment.

A July 1995 record notes that the veteran continued to 
experience back pain since injuring his back while lifting a 
hitch in May 1995.  The veteran reported that he was no 
longer working at the hitch installation company, but was 
receiving vocational rehabilitation.  The veteran reported 
low back pain, and some pain down the posterior aspects of 
both legs.  A record dated later that week indicates that the 
veteran's low back pain flared up, and he experienced quite a 
bit of swelling with paraspinous tightness.  On physical 
examination, the veteran had a forward flexed posture, a lot 
of paraspinal spasm, and was limited in lateral bends and 
forward flexion.  Neurological examination was intact.  
Discomfort was noted with straight leg raising.

An August 1995 private medical report notes a chief complaint 
of low back pain and bilateral leg pain, more recently, right 
greater than left.  The record notes that the veteran was 
initially injured on the job in November 1993, while plowing 
telephone lines.  He was reportedly lifting rocks out of a 
ditch when he sustained a backache.  The next day, he 
experienced increased back pain, which radiated to the hips 
and buttocks.  He missed work for approximately seven months, 
and received physical therapy.  He tried to return to work on 
three occasions, but was unable to do so due to the strenuous 
nature of the job.  He started a new job installing trailer 
hitches in June or July 1994, and reinjured his back in May 
1995.  Approximately one week prior to the examination, he 
experienced a marked increase in back pain after sitting in a 
business meeting for an extended period.  He noted pain 
toward the right hip area and anterior lateral thigh, which 
was aggravated with tilting toward the right.  He experienced 
slight, periodic numbness and tingling into the anterior 
lateral thigh, but not below it.  The veteran denied a 
bladder or bowel problem.

Physical examination of the back revealed normal curvature.  
There was some tenderness to deep palpation without a 
doorbell sign.  The sciatic notches were a little tender on 
the right, but not the left.  Extension was done to a few 
degrees with tilting to the right and did not bother his 
back.  Tilting toward the left pulled a little bit in the 
left lumbosacral area.  Flexion was to 90 degrees.  Straight 
leg raising was negative at 90 degrees both in sitting and 
standing positions.  Wadell's axial loading torso twisting 
was negative.  The diagnostic impression was chronic back 
pain with recent re-aggravation with central disc protrusions 
at L4-5 and L5-S1.

During the September 1996 personal hearing, the veteran 
testified that he injured his back in service while lifting a 
heavy box in the tool room.  T. at 3.  He was unable to walk, 
so another soldier called an ambulance to take him to the 
hospital.  T. at 3.  The doctors diagnosed muscle strain, and 
he was placed on profile for the duration of his time in 
service, which was five or six months.  T. at 3.  Following 
his discharge, he reinjured his back at work in 1993 while 
lifting a rock out of a hole/ditch.  T. at 4-5.  His doctor 
diagnosed muscle strain, and treated the injury with 
stimulation and heat packs.  T. at 5.  His physician 
subsequently ordered a MRI, and discovered "some bulged 
disks."  T. at 5.  The veteran was prescribed anti-
inflammatories, and received physical therapy for four 
months.  T. at 5.  He returned to work, and reinjured his 
back approximately one year later.  T. at 5.  The veteran 
testified that he first experienced low back pain following 
his injury in service, and has continue to experience low 
back pain since his discharge.  T. at 5-6.  He was receiving 
no current medical treatment.  T. at 6. 

During the hearing, the veteran submitted private medical 
records showing treatment for low back pain from December 
1993 to July 1996.  A July 1996 MRI revealed degenerative 
disk disease at L4-L5 and L5-S1; moderate circumferential 
bulge and moderate spinal canal narrowing at L4-L5; and mild 
circumferential bulges at L1-L2, L2-L3, L3-L4 and L5-S1, 
without focal herniation.  An electrodiagnostic study 
performed later that month was normal, with no evidence of 
lumbosacral radiculopathy.

On VA examination in November 1996, the veteran gave a 
history of persistent low back pain since injuring his back 
while lifting a tool box in service.  He reported constant 
pain which increased with certain activities, such as 
prolonged bending.  He stated that he was unable to cut wood 
because of the pain.  He currently worked in a metal 
furniture plant, using a computerized cut-out machine.  While 
he was able to perform his job, he occasionally needed help 
if he was doing any heavy lifting.  He related that he 
usually experienced pain in the low back, which occasionally 
radiated down the anterior aspect of his right thigh when he 
was very active.  His pain was better in the morning, and 
became worse with activity through the day.

Physical examination of the back revealed no visible or 
palpable pathology.  It was noted that the veteran "moves 
about as though having no particular back problems."  There 
was no evidence of muscle spasm.  Forward flexion was to 104 
degrees, hyperextension was to 22 degrees, lateral flexion 
was to 25 degrees bilaterally, and rotation was 50 degrees 
bilaterally.  Straight leg raise to 90 degrees on the left 
caused no back pain, and straight leg raise to 90 degrees on 
the right caused slight back discomfort.  The ankle jerks 
were equal and active.  The right knee jerk was possibly 
hypoactive when compared to the left, but both reflexes were 
present.  The pertinent diagnosis was history of chronic low 
back pain.  The examiner noted that previous MRI studies 
demonstrated probable disc pathology. 

A May 1997 VA orthopedic examination report notes that the 
veteran experienced increased back symptoms over the previous 
two weeks, which he related to lifting heavier gauge metal at 
work.  He continued to work, but experienced pain extending 
into his right lower extremity when he walked.  He reported 
some numbness in his back, but not in the lower extremities.  
He noted some bowel irregularities, and occasional diarrhea.  
On physical examination, there was no tenderness in the 
lumbosacral area, and no muscle spasm was noted.  Flexion was 
to 95 degrees, extension to 25 degrees, and rotation to 45 
degrees bilaterally.  Abduction was to 35 degrees 
bilaterally.  Upper and lower extremity power was normal.  
Sensation was normal except for hypesthesia of the lateral 
aspect of the left thigh and shank.  Straight leg raising was 
to 70 degrees on the right, and to 85 degrees on the left.  
The pertinent diagnoses were residuals, chronic lumbosacral 
strain related to his injury while on active duty; spinal 
stenosis, lumbar spine, unrelated to his military service; 
and herniated disc, L4-5 and L5-S1, unrelated to military 
service and incurred as a result of civilian occupational 
injury.

The examiner opined that the etiology of the degenerative 
changes in the lumbar disc relate to "chronic excessive 
strains in a manual laborer who has now sustained injuries on 
a number of occasions with resultant herniated disc, and 
later, more significant degenerative changes."  The examiner 
noted that while the veteran experienced low back symptoms 
for approximately four years following his separation from 
service, he returned to heavy work by 1990, and then incurred 
successive injuries.

During the May 1998 personal hearing, the veteran testified 
that he injured his back in service when he and another 
soldier attempted to lift a large tool box.  T. at 2.  
Following his separation from service, he began working 
detailing cars.  T. at 2.  While he experienced back problems 
at that time, he first received medical treatment from the VA 
in 1987, and was told that "there was nothing wrong with 
[him]."  T. at 2-3.  However, he experienced daily back 
pain, which he treated with anti-inflammatories, such as 
Ibuprofen and Motrin.  T. at 3.  He missed "a couple of 
weeks" from work due to back pain in 1989, approximately 
eight months in 1993, nearly one year in 1995, and had 
already missed 10 weeks from work in 1998.  T. at 3.

The veteran testified that he recently had back surgery, and 
was directed by his doctor to change occupations to one which 
is less physically demanding.  T. at 4.  According to the 
veteran, his neurosurgeon explained that disc deterioration 
is a gradual, progressive disorder.  T. at 5.  He stated that 
he experienced back pain immediately following his discharge 
from service, and filed a claim for service connection at 
that time.  T. at 5.  He pointed out, however, that the VA 
physicians were unable to find anything wrong with him.  T. 
at 5.  The veteran explained that while he experienced low 
back pain from his discharge in 1986 until his first 
industrial back injury in 1989, he received no medical 
treatment because he could not afford it.  T. at 9.  He 
stated that his initial back injury in service was "the 
beginning of the demise of [his] discs."  T. at 10.  He 
explained that when one sustains a moderate to severe back 
injury, discs often bulge.  T. at 10.  According to the 
veteran, if one continues to sustain back injuries, disc 
disease results.  T. at 10.  He concluded that his current 
back disorder was the result of the initial injury in 
service, and then "continuously injur[ing] it over and over 
again."  T. at 10.

At the hearing, the veteran submitted a copy of the July 1986 
Medical Board examination, and private medical records 
showing treatment for his back disorder from November 1993 to 
March 1998.  A May 1997 MRI study showed mild central spinal 
stenosis at the L4-5 level, which was a combined result of a 
wide based, moderate sized central disk protrusion and 
hypertrophic degenerative changes of the facet joints.  

A June 1997 treatment record notes an initial back injury in 
service in 1986, and a history of industrial back injuries in 
November 1993, and May 1995.  The veteran reported that his 
"back went out" three weeks earlier, and he could not walk.  
Prior to this episode, he experienced intermittent pain into 
his legs.  Since this latest injury, however, he experienced 
persistent pain into the right buttock, lateral anterior 
aspect of the thigh, and occasionally into the lateral calf.  
Physical examination revealed a full range of motion of the 
back.  Slight to moderate tenderness was noted diffusely at 
the lumbosacral level.  There was no SI joint or sciatic 
notch tenderness.  The diagnostic impression was lumbar 
degenerative disk disease.  

A December 1997 CT lumbar discogram revealed moderate 
congenital canal stenosis throughout the lumbosacral spine; 
severe spinal canal narrowing at L4-5, due to diffuse 
posterior and bilateral posterolateral annular bulge, and 
mild bilateral apophyseal spondylosis; and small accumulation 
of contrast within the ventral epidural space at L4-5, most 
likely related to limited annular disruption.  

A January 1998 follow-up treatment record notes that the May 
1997 MRI scan findings of degenerative disc disease at the 
L4-5 and L5-S1 levels, were confirmed by the discogram the 
previous month.  The record reports that a lumbar fusion 
would be scheduled. 

The veteran was admitted in March 1998 for a transabdominal 
anterior lumbar interbody fusion with cages at L4-5 and L5-
S1.  The record notes that the veteran initially injured his 
back while plowing telephone lines in 1993, and experienced 
low back and bilateral leg pain since that time.  The 
postoperative diagnosis was back pain and leg pain due to 
degenerative disc disease of L4-L5 and L5-S1.

The Board remanded the case to the RO for further development 
in September 1999.  In particular, the Board directed the RO 
to forward the veteran's complete claims file to a physician 
for clarification of the etiology of the veteran's current 
manifestations of low back pain.  The Board explained that 
the May 1997 examination report is unclear as to whether any 
of the veteran's current manifestations of low back pain are 
related in any way to any identifiable residuals of chronic 
lumbosacral strain of service origins, as opposed to the 
nonservice-connected disabilities incurred as a result of 
civilian occupational injuries.

During a January 2000 VA orthopedic examination, performed in 
conjunction with the September 1999 Remand, the veteran 
related that he wore a back brace for six or seven months 
following his back surgery in March 1998, and indicated that 
he returned to work 13 weeks after the operation.  He 
reported that he experienced no symptomatology referable to 
his back or lower extremities since his return to work, and 
noted that he returned to "all his activities of daily 
living," including riding snowmobiles and hunting.  He 
stated that he was not receiving any active medical treatment 
at the time of the examination.  

According to the report, the veteran performed all tests 
required of him during the examination without "significant 
complaint."  He sat with a normal posture, and walked with a 
normal gait.  He was able to heel and toe walk, hop two or 
three times on either foot, squat, and perform tandem gait 
satisfactorily.  A well-healed 13/4 inch scar was noted over 
the posterior iliac spine.  There was no significant 
tenderness or spasm of the paraspinous muscles, and no sacral 
tenderness was noted.  Range of motion of the thoracolumbar 
spine showed flexion to 90 degrees, extension to 20 degrees, 
right and left lateral bending to 30 degrees, and right and 
left lateral rotation to 30 degrees.  Waddell's criteria were 
negative.  Knee and ankle jerks were 2+ bilaterally, and 
sensation of both lower extremities was normal on pinprick 
examination.  Straight leg raising was to 90 degrees.  Muscle 
power of the proximal and distal musculature of both lower 
extremities was normal. 

The pertinent diagnoses were low back sprain/strain related 
to the incident in 1986, from which [the veteran] has 
recovered, and multiple subsequent injuries of his lower back 
occurring, according to [the veteran], in 1989, 1991, 1993, 
1995, 1996, and 1997, which eventuated in his 1998 lower back 
fusion.  Following a review of the veteran's claims file, the 
examiner opined that "the repeating injuries following his 
termination from the service were the most likely etiology 
and primary causation for his recent back surgery and 
surgical fusion from which he has had an excellent result."

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date , however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease becomes manifest to a 
degree of ten percent or more within one year from the date 
of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service notwithstanding there is no record of evidence of 
such disease during the period of service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1133 (West 1991); 38 C.F.R. § 3.307, 
3.309 (1999).  Where there is affirmative evidence to the 
contrary, or evidence to establish that an intercurrent 
injury or disease which is a recognized cause of any of the 
disease within the purview of section 1112 of this title, has 
been suffered between the date of separation from service and 
the date of onset of any such diseases, or the disability is 
due to the veteran's own willful misconduct, service 
connection pursuant to section 1112 will not be in order.  
38 U.S.C.A. § 1113 (West 1991).

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Initially, the Board finds that the veteran's claim of 
entitlement to service connection for a low back disability 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
This finding is based on service medical records showing 
treatment for lumbosacral strain in 1986, a continuity of low 
back complaints following the veteran's separation from 
service, and current findings of a low back disability.  The 
Board notes that the credibility of evidence must be presumed 
for the limited purpose of determining whether the initial 
threshold of a well-grounded claim has been crossed.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board also finds that 
the facts relevant to the issue on appeal have been properly 
developed and that the statutory obligation of the VA to 
assist the veteran in the development of those claims has 
been satisfied.  38 U.S.C.A. § 5107(a).  Further, after 
reviewing the record, the Board is satisfied that all the 
relevant facts have been fully developed and that the case is 
properly in appellate status.

As noted above, the veteran's service medical records show 
treatment for lumbosacral strain in 1986.  The evidence 
details a continuity of low back complaints and findings 
subsequent to the veteran's separation from service, and 
reflects that he sustained multiple post-service back 
injuries.  Several back disabilities were diagnosed on VA 
examination in May 1997, including residuals of chronic 
lumbosacral strain related to the veteran's injury while on 
active duty.  The examiner commented that the veteran 
experienced low back symptoms for approximately four years 
following his separation from service, and incurred 
successive injuries after returning to heavy work in 1990.  
He opined that the etiology of the degenerative changes in 
the lumbar disc relate to "chronic excessive strains in a 
manual laborer who has now sustained injuries on a number of 
occasions with resultant herniated disc, and later, more 
significant degenerative changes."  

The VA orthopedic physician who examined the veteran in 
January 2000, and reviewed the claims file in its entirety, 
including the May 1997 VA examination report, concluded that 
there was no residual disability from the low back 
sprain/strain sustained during service in 1986, and opined 
that the veteran's current low back disability was "most 
likely" related to "repeating injuries" following his 
separation from service.  The Board finds the opinion reached 
by the examiner in January 2000 is entitled to great 
probative weight as it is based upon a full review of the 
record and an examination, and it is supported by a 
rationale.  By contrast, the May 1997 opinion, is a best 
highly ambiguous as to whether there now exists any 
identifiable disability causally linked to any event in 
service as opposed to the well documented post service 
events.  As such, the Mary 1997 opinion is entitled to far 
less, if any, probative weight.  It is indeed arguable that 
there really is no competent medical evidence of record 
contrary to the opinion of the examiner in January 2000.   In 
view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a low back disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  As such, the 
provisions of 38 U.S.C.A. § 5107(b) are not for application 
in this case.

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a low back disability 
is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

